Exhibit 10.4

 

Amendment No. 1 to Employment Agreement with Ram V. Chary

 

This Amendment No. 1 to Employment Agreement (the “Amendment”) is entered into
on August 5, 2014, by and among, Global Cash Access Holdings, Inc. (together
with its successors and assigns, “Holdings”), Global Cash Access, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”
and together with Holdings being collectively the “Companies”), and Ram V. Chary
(“Executive”).

 

RECITALS

 

WHEREAS, the Companies and Executive have entered into that certain Employment
Agreement dated as of January 27, 2014 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement in accordance
with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Companies and Executive hereby agree to amend the Agreement as
follows:

 

AMENDMENT

 

1.                                      Definitions; References;
Interpretation.  Except as otherwise provided herein, capitalized terms used in
this Amendment shall have the definitions set forth in the Agreement.  Each
reference to this “Agreement,” “hereof,” “hereunder,” “herein” and “hereby” and
each other similar reference contained in this Agreement shall from and after
the date hereof refer to the Agreement as amended hereby.

 

2.                                      Amendment.

 

(a) The following provision is added as Section 4.8 of the Agreement:

 

“4.8                         Section 280G of the Code.  Notwithstanding any
provision of this Agreement to the contrary, if any payment or benefit Executive
would receive pursuant to this Agreement or otherwise (collectively, the
“Payments”) would constitute a “parachute payment” within the meaning of
Section 280G of the Code, and, but for this sentence, would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision (the “Excise Tax”), then the aggregate amount of the Payments will be
either (i) the largest portion of the Payments that would result in no portion
of the Payments (after reduction) being subject to the Excise Tax or (ii) the
entire Payments, whichever amount after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes), results in Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payments.  Any reduction in the Payments required by this
Section will be made in the following order: (A) reduction of cash payments;
(B) reduction of accelerated vesting of equity awards other than stock

 

--------------------------------------------------------------------------------


 

options; (C) reduction of accelerated vesting of stock options; and
(D) reduction of other benefits paid or provided to Executive.  In the event
that acceleration of vesting of any equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of such equity awards.  If two or more equity awards are granted on the
same date, the accelerated vesting of each award will be reduced on a pro-rata
basis.

 

3.                                      Terms of the Agreement.  Except as
expressly modified hereby, all terms, conditions and provisions of the Agreement
shall continue in full force and effect.

 

4.                                      Conflicting Terms.  In the event of any
inconsistency or conflict between the Agreement and this Amendment, the terms
and conditions of this Amendment shall govern and control.

 

5.                                      Entire Agreement.  This Amendment and
the Agreement constitute the entire and exclusive agreement between the parties
with respect to the subject matter hereof.  All previous discussions and
agreements with respect to the subject matter are superseded by the Agreement
and this Amendment.  This Amendment may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

(remainder of page intentionally left blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment No. 1 to
Employment Agreement as of the date first set forth above.

 

 

GLOBAL CASH ACCESS HOLDINGS , INC.

 

 

 

By:

 /s/ Miles Kilburn

 

 

 

 

Name:

Miles Kilburn

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

By:

/s/ Miles Kilburn

 

 

 

 

Name:

Miles Kilburn

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

RAM V. CHARY

 

 

 

 

 

/s/ Ram V. Chary

 

 

 

Ram V. Chary

 

 

 

 

--------------------------------------------------------------------------------